 

OPERATING AGREEMENT FOR MEMBER-MANAGED Byte Factory LLC

 

INTRODUCTION

The undersigned are all of the Members of Byte Factory LLC, a Limited Liability
Company formed under the laws of the State of Delaware. The undersigned hereby
adopt the following Operating Agreement pursuant to the LLC laws of the State of
Delaware, and do hereby certify and agree as follows:

 

ARTICLE I – NAME

1.1 Name of Business; The name of the Company is Byte Factory LLC. The business
of the Company may be conducted under such trade or fictitious names as the
Members may determine.

 

ARTICLE II. – OFFICES AND REGISTERED AGENT

2.1 Principal Office: The principal office of the Company is located at New
York, NY.

2.2 Registered Office: The registered office of the Company in the State of
Delaware is the address of the Registered Agent Service of Bizfilings.

 

ARTICLE III. – BUSINESS PURPOSE

3.1 Business Purpose: The purpose of the Company is to engage in any lawful
business that may be engaged in by a limited liability company organized under
the LLC laws of the State of Delaware.

 

ARTICLE IV. – MEMBERS

4.1 Members; The names of each Member, their capital contributions, and
percentage interests are as follows:

 

Virk Investments 1, LLC - $100,000, 3.2624% interest

Brian Barker - $10,000, 0.3262% interest

Muhammad Raza Shaikh - $5,000, 0.1632% interest

North Bay Solutions, LLC - Discounted current service rates by 35%, until
$100,000 in discounts has been used up, 3.2624% interest

And over Fund LLC - 6.5% interest, for contributing Andover Fund’s 33%
membership interest in Tumbleweed Technologies LLC

 

Youtopia Tech LLC will get a 86.4858% membership interest in Byte Factory LLC.
It has contributed all its assets (such as the Facebook and Myspace Games Dog
Wars, Cat Wars, and Stoned Cows; the unfinished Facebook game Final Conquest;
and its 67% membership interests in Tumbleweed Technologies LLC). The initial
capital account for Youtopia Tech LLC (i.e. value of all contributed assets)
will be $2,650,998.

 

Since 100% of interests in Tumbleweed Technologies LLC are contributed to Byte
Factory LLC, upon execution of this revised operating agreement, all the assets
(IP) of Tumbleweed Technologies LLC shall be transferred to Byte Factory LLC,
and the entity Tumbleweed Technologies LLC shall be wound down. Tumbleweed
Technologies LLC’s bank account shall be closed and any remaining funds shall be
transferred to Byte Factory LLC’s bank account. Tumbleweed Technologies LLC’s
business shall be continued under the Byte Factory LLC name / entity.

 

4.2 Additional Members: Additional Members may be admitted upon the consent of
all Members.

 

4.3 Withdrawing: A Member may not withdraw from the Company.

 

ARTICLE V. – FISCAL YEAR

5.1 Fiscal Year: The fiscal year of the Company will be a calendar year. The
books and records of the Company will be maintained in accordance with generally
accepted accounting principles and Sec. 704(b) of the Internal Revenue Code and
the regulations thereunder.

 

 

 

 

ARTICLE VI. – ALLOCATIONS AND DISTRIBUTIONS

6.1 Allocations and Distributions: All Items of Company income, gain, loss,
deduction, credit, or the like will be allocated among the Members in accordance
with their respective percentage interests.

6.2 Distributions of Cash or Assets: Distributions of cash or other assets may
be made to the Members from time to time. All distributions will be made to the
Members in accordance with their respective percentage interests.

 

ARTICLE VII. – ASSIGNMENT OF MEMBERSHIP INTERESTS

7.1 Assignment of Membership Interests: A Member may assign his or her
membership interest in the Company in whole or in part. The assignment of a
membership interest does not in and of itself entitle the assignee to become a
Member. The assignee is only entitled to receive, to the extent assigned, the
distributions the assigning Member would otherwise be entitled to, and the
assignee will only become an assignee of a membership interest and not a
substitute Member.

7.2 Substitute Members: An assignee of a membership interest will be admitted as
a substitute Member and will be entitled to all the rights and powers of the
assignee only if the other Members unanimously consent. If admitted, the
substitute Member has, to the extent assigned, all of the rights and powers, and
is subject to all of the restrictions and liabilities of a Member.

 

ARTICLE VIII. – VOTING; MEMBERS MEETINGS

8.1 Voting: Except to the extent provided to the contrary in this Operating
Agreement, all Members will be entitled to vote on any matter submitted to a
vote of the Members.

a) Unless a greater vote is required by the LLC laws of the State of Delaware
the Articles of Organization, or this Operating Agreement, the affirmative vote
or consent of a majority in interest of the Members present at meeting at which
a quorum is present will be the act of the Members.

b) The consent of all Members will be required to approve the following; 1) the
dissolution of the Company, 2) the authorization or ratification of acts that
would otherwise violate the duty of loyalty, 3) an amendment to the Articles of
Organization, 4) the compromise of an obligation to make a contribution, 5) the
making of interim distributions, 6) the admission of a new Member, 7) the use of
the Company’s property to redeem an interest subject to a charging order, 8) an
amendment to the Operating Agreement.

c) The consent of a majority in interest is sufficient to approve the following:
1) the merger of the Company; 2) the conversion of the Company, 3) the safe,
exchange, lease, or other transfer of all or substantially all of the assets of
the Company other than in the ordinary course of business. If the Company or its
assets are to be sold based on the consent of the majority in interest which
results in proceeds to a minority interest which are less than their initial
cash contribution, then those members should first receive back an amount equal
to their cash contribution before proceeds are distributed to other members.

8.2 Annual Meetings of Members: Annual meetings of Members may be held at such
time and at such place as the Members designate. Special meetings of Members may
be called at the request of any Member.

8.4 Quorum: A majority in interest, represented in person or by proxy, will
constitute a quorum for the transaction of business at a meeting of Members.

8.5 Unanimous Written Consent: Any action required or permitted to be taken at a
meeting of the Members may be taken without a meeting, if consents in writing,
setting forth the action taken, are signed by all Members entitled to vote at
the meeting.

8.6 Voting by Proxy: A Member may appoint a proxy to vote or otherwise act for
the Member by signing an appointment instrument either personally or by the
Member’s attorney-in-fact.

8.7 Meeting Participation: A Member may participate in a meeting by means of
telephone conference or similar equipment.

 

 

 

 

ARTICLE IX – BOARD OF DIRECTORS

Byte Factory LLC does not currently have a board of directors. In the event that
a Board of Directors is formed, the seats shall be as follows:

 

Joshua Liptzin

Timo Burkard

Andrew Vurlumis

Brian Barker/Rizwan Virk

Andover Fund LLC

 

ARTICLE X. – MANAGEMENT OF THE COMPANY

9.1 Management: The Company will be managed by all of its Members.

a) Subject to the delegation of rights and powers provided for herein, the
Members will have the sole right to manage the business of the Company and will
have all powers and rights necessary, appropriate or advisable to effectuate and
carry out the purposes and business of the Company.

b) The Members may appoint a President, Treasurer, Secretary, or such other
Officers as they may deem necessary or appropriate.

c) The Members may appoint, employ, or otherwise contract with other persons or
entities for the transaction of business of the Company or the performance of
services for or on behalf of the Company as they may deem necessary or
appropriate. The Members may delegate to any Officer of the Company or to any
other person or entity such authority to act on behalf of the Company as they
may deem appropriate.

d) Any Member, Officer, or other person specifically authorized by the Members
may execute any contract or other agreement or document on behalf of the Company
and may execute and file on behalf of the Company with the secretary of state
any document required or permitted to be filed under the LLC laws of the State
of Delaware.

 

ARTICLE XI. – STANDARD OF CONDUCT; INDEMNIFICATION

10.1 Conduct: A Member owes the Company and its other members a duty of loyalty
and a duty of care. The duty of loyalty is limited is to: 1) accounting to the
Company and holding as trustee for it, any property, profit, or benefit derived
by the Member in the conduct or winding up of the Company’s business, 2)
refraining from dealing with the Company as or on behalf of a party having an
interest adverse to the Company, and 3) refraining from competing with the
Company, The duty of care is limited to refraining from engaging in grossly
negligent or reckless conduct, intentional misconduct, or a knowing violation of
law. A Member will discharge his or her duties consistently with the obligation
of good faith and fair dealing.

10.2 Indemnification: Except as otherwise provided in this Article, the Company
will indemnify any Member and may indemnify any employee or agent of the Company
who was or is a party or is threatened to be made a party to any action, suit or
proceeding, other than an action by or in the right of the Company, by reason of
the fact that such person is or was a Member, employee or agent of the Company
against expenses, including attorney’s fees, judgments, penalties, fines, and
amounts paid in settlement actually and reasonably incurred by such person in
connection with the action, suit or proceeding, if the person met the standard
of conduct set forth above in this Article.

a) To the extent that a Member, employee, or agent of the Company has been
successful on the merits or otherwise in defense of an action, suit, or
proceeding, such person will be indemnified against actual and reasonable
expenses, including attorney’s fees, incurred by such person in connection with
the action, suit, or proceeding and any action, suit or proceeding brought to
enforce the mandatory indemnification provided herein. Any indemnification
permitted under this Article, unless ordered by a court, will be made by the
Company only as authorized in the specific case upon a determination that the
indemnification is proper under the circumstances because the person to be
indemnified has met the applicable standard of conduct. That determination will
be made by a majority vote of the Members who are not parties or threatened to
be made parties to the action, suit, or proceeding.

 

 

 

 

b) No indemnification will be provided to any Member, employee, or agent of the
Company for or in connection with the receipt of a financial benefit to which
such person is not entitled, voting for or assenting to a distribution to
Members in violation of this Operating Agreement or the Act, or a knowing
violation of law.

 

ARTICLE XII. – DURATION; DISSOLUTION

11.1 Duration: The Company will continue in existence until dissolved pursuant
to the LLC laws of the State of Delaware.

11.2 Dissolution: The Company will be dissolved and have its affairs wound up
and terminated upon the determination of all of the Members to dissolve the
company, or upon the occurrence of any other event causing a dissolution of the
Company pursuant to the LLC laws of the State of Delaware.

 

11.3 Winding Up: Upon dissolution, the Company will cease carrying on its
business and affairs and will commence the winding up of the Company’s business
and affairs and complete the winding up as soon as practicable. Upon the winding
up of the Company, the assets of the Company will be distributed first to
creditors to the extent permitted by law in satisfaction of the Company’s debts,
liabilities, and obligations, and second to Members and former Members in
satisfaction of liabilities for distributions and in accordance with their
percentage interests.

 

ARTICLE XIII. – MISCELLANEOUS PROVISIONS

12.1 Entire Agreement: This Operating Agreement embodies the entire agreement
and understanding among the Members with respect to the subject matter within.
This Operating Agreement supersedes any and all other agreements, either oral or
written, among the Members with respect to the subject matter within.

12.2 Severance: Every provision of this Operating Agreement is intended to be
severable. The invalidity or illegality of any particular provision of this
Operating Agreement will not affect the other provisions, and this Operating
Agreement will be construed in all respects as if such invalid or illegal
provisions were omitted.

12.3 Amendments and Revocations: This Operating Agreement may be amended or
revoked at any time by the written consent of all of the Members.

12.4 State Law; This Operating Agreement will be governed by, construed, and
enforced in accordance with the laws of the State of Delaware.

 

THE UNDERSIGNED, being all of the Members of evidence their adoption and
ratification of the foregoing Operating Agreement of the LLC.

 

Dated:    

 

    Josh Liptzin for Youtopia Tech LLC  

 

Dated:    



    Brian Barker for North Bay Solutions, LLC  

 

 

 

 

Dated: 9/12/2011  

 

/s/ Riz Virk    Riz Virk for Virk Investments I, LLC  

 

Dated:    

 

      Brian Barker    

 

Dated:    

 

    Muhammad Raza Shaikh  



Dated:    

 

/s/ Craig dos Santos   Craig dos Santos for Andover Fund, LLC  

 

 

 

